ON REHEARING.
Jenkins, P. J.
This case was determined by the judge of the superior court on the theory that the defendant in error, Mrs. Pou, was equitably entitled to the rents and profits of the land conveyed by her under bond for title, and it consequently does not appear that, the validity of the alleged previous oral transfer of the rents and profits by Smith to Few was considered by him to be the controlling factor. As set forth under the second division of the syllabus, this court does not think that this equitable principle has application in a garnishment. of this character; .and in writing the original opinion the determining factor as viewed by this court was the validity and priority of the alleged oral transfer of the rents by Smith to Few. Under the particular facts of the case, there were many and varied phases argued in briefs of counsel, and this court failed to take cognizance of one of the contentions referred to but not elaborated in briefs of counsel for defendant in error, to the effect that the trial court erred in receiving, over his motion to exclude, the oral testimony relating to the parol assignment of the rents by Smith to Few, under his contention that the evidence disclosed that whatever trade was made between the. parties had been reduced to writing, that the *632writing had not been lost, and “was the highest evidence of its contents and of just what the trade was.” It appears from the record that upon the trial of the case it developed in the cross-examination of Few, the assignee of the rents, that after the parol assignment to him he requested his attorney to write to Smith, the assignor, for an order to the tenant to pay the rents to him, the assignee, and that such a letter was in fact written, and was in Few’s possession “somewhere,” but not in court. Upon such disclosure being made, counsel for Mrs. Pou moved to exclude all the testimony relating to the previous oral assignment. It will be observed that all that the testimony with reference to the letter showed was that the tenant was authorized to pay over the rents to Few. There is nothing in the -testimony to indicate that the letter purported to be an assignment, or contained any term or provision agreed upon between the parties, such as had already been made by parol, or that it contained any term or provision contradictory of such previous valid agreement. So far as we can judge, it appears to have been merely in the nature of a notice for the benefit of the tenant and for the purpose of relieving him of any hesitancy which he might have felt in complying with the previous valid oral assignment. Under the law this notice to the tenant garnishee was not necessary, and it does not appear from anything in the record that the letter was in fact written prior to the garnishment. See Walton v. Horkan, 112 Ga. 814 (1, 2, 7), 816, 817 (38 S. E. 105, 81 Am. St. R. 77). It is true that, if the record showed that the letter referred to constituted the basis of Pew’s claim, and constituted the assignment made before the garnishment, upon which he relied, the letter itself would have-to be looked to for the terms of the agreement as therein contained. Gilmore v. Bangs, 55 Ga. 403 (1), 405; Dawson v. Callaway, 18 Ga. 573, 580; Thompson v. Mapp, 6 Ga. 260 (3), 263; Barnes v. Shinholster, 14 Ga. 131 (1), 133, 134. But this principle does not appear to be controlling where, as here, the record indicates that the assignee, Few, does not base his claim upon any assignment alleged to have been made by the letter, and does not even show that the letter was written prior to the garnishment, but that the assignee in fact bases his claim upon the previous valid oral assignment, in the execution of which the subsequent letter *633was written merely as an additional assurance to the tenant in possession.

Judgment adhered to.


Stephens and Bell, JJ., concur.